Order denying motion to dismiss the complaint under rule 106, Rules of Civil Practice, upon the ground that it does not state facts sufficient to constitute a cause of action reversed on the law, with ten dollars costs and disbursements, and motion granted, with leave to serve an amended complaint within ten days from the entry of the order hereon. The complaint does not state facts which show that any misrepresentation was made by defendant Mayers to plaintiff, as a result of which plaintiff was induced to omit to assert any defense to the dispossess proceedings. If an amended complaint be served, it should be made more definite and certain in its averments and should contain a concise statement of facts. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.